Title: To John Adams from Joseph Palmer, 14 September 1774
From: Palmer, Joseph
To: Adams, John


     
      Boston, Sept. 14, 1774
     
     The spirit of liberty is amazingly increased, so that there is scarce a tory and hardly a neutral to be found in the country. This province seems ripe for a more popular government, if not restrained by congress, who will doubtless give all the encouragement to all that the good of the whole will admit of. Some talk of resuming our first charter, others of absolute independency. Our eye is to the congress—may wisdom direct your every step.—You will see that our government has told us, that the refusing submission to the late acts of parliament is general throughout the province; and that he should lay the same before his majesty: and since that I have received satisfaction that our friends to government are convinced they can’t carry these acts into effect; and are willing, if possible, to keep matters in a state of suspense until they hear from home. At the same time they continue to entrench and fortify the neck, professedly, and I believe really and only, for self-defence.
    